Citation Nr: 0943353	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  05-01 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
changes of the right great toe, to include as secondary to 
service-connected degenerative disc and joint disease of the 
lumbar and thoracic spine.

2.  Entitlement to service connection for degenerative joint 
changes of the right hip, to include as secondary to service-
connected degenerative disc and joint disease of the lumbar 
and thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to July 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision from 
the Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).

A hearing at the RO before the undersigned was conducted in 
March 2007.  The Board remanded the claim in August 2007 for 
further development and consideration. 


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
Veteran's degenerative joint changes of the right great toe 
did not manifest in service; arthritis did not manifest 
within one year of separation from service; is not 
etiologically related to any in-service injury; and is not 
etiologically related to service-connected degenerative disc 
and joint disease of the lumbar and thoracic spine.

2.  The preponderance of the evidence demonstrates that the 
Veteran's degenerative joint changes of the right hip did not 
manifest in service; arthritis did not manifest within one 
year of separation from service; is not etiologically related 
to any in-service injury; and is not etiologically related to 
service-connected degenerative disc and joint disease of the 
lumbar and thoracic spine



CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative 
joint changes of the right great toe have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).

2.  The criteria for service connection for degenerative 
joint changes of the right hip have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant with complete notice in January 
2005, subsequent to the initial adjudication.  While the 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a February 2005 supplemental statement of 
the case, following the provision of notice.  The appellant 
has not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

The Veteran's service treatment records are negative for any 
findings, complaints, or treatment of a right hip or right 
great toe condition.  

A VA examination was conducted in January 2005.  After a 
review of the Veteran's claims file, the examiner stated that 
she was unable to find any current medical literature which 
causally related degenerative arthritis of the hips to 
degenerative disc disease of the spine.  The examiner noted 
that the Veteran has bilateral systemic changes in the hips 
related to age-related degenerative arthritis.  The examiner 
also stated that she could not find any medical literature 
which related bunion deformities to degenerative disc disease 
of the spine.  

A July 2005 VA orthopedic progress note stated that it was 
unusual for a low back disability to cause a foot disability, 
but if the low back disability were chronic enough, it was 
possible.  A VA podiatry outpatient consultation dated in 
August 2005 is of record.  The podiatrist diagnosed hallux 
limitus with associated osteoarthritis of the first 
metatarsophalangeal joint of the right foot.  He stated that 
it was a possibility that chronic back pain could lead to 
gait compensatory changes which could further exacerbate or 
cause more rapid progression of the osteoarthritis changes.  

A VA examination was conducted in November 2006.  The 
examiner opined that the Veteran did not have a gait 
disturbance and therefore, his great toe and right hip 
disabilities could not have been caused by his service-
connected degenerative disc and joint disease of the lumbar 
and thoracic spine.  The examiner opined that the 
disabilities were more likely the result of his genetically 
predisposed systemic arthritis.  The examiner noted the 
opinion that chronic back pain could cause a gait change, 
however, that physician did not mention that the Veteran had 
such a gait change, nor could the examiner find any medical 
documentation in the claims file that the Veteran had such 
gait change.  

A VA examination was conducted in February 2009.  After a 
review of the Veteran's claims file, the examiner opined that 
it was less likely as not that the Veteran's great toe and 
right hip disabilities were the result of the Veteran's 
service-connected degenerative disc and joint disease of the 
lumbar and thoracic spine.  The examiner stated that the 
Veteran had bunion surgery and first metatarsophalangeal 
joint replacement which caused the foot pain, which resulted 
in an altered gait, not the service-connected degenerative 
disc and joint disease of the lumbar and thoracic spine.  

The Veteran is in receipt of service connection for a 
service-connected degenerative disc and joint disease of the 
lumbar and thoracic spine, rated 40 percent disabling.  The 
Veteran contends that he has great toe and right hip 
disabilities since service.  He also contends that his 
service-connected degenerative disc and joint disease of the 
lumbar and thoracic spine caused him to alter his gait which, 
in turn, caused his current great toe and right hip 
disabilities.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131, 38 C.F.R. § 3.303.  To establish service connection for 
a disability, a claimant must submit: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  If arthritis is not diagnosed during service, but is 
present to a compensable degree within one year following 
separation from service, service connection is warranted on a 
presumptive basis.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).  The Board has the authority to 
"discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  In so doing, the Board may accept one 
medical opinion and reject others.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Reonal v. Brown, 5 Vet. App. 548 (1993).   

The Veteran has advanced multiple theories of entitlement to 
service connection for his right great toe and right hip 
disabilities.

Regarding entitlement to service connection on a direct or 
presumptive basis, there is no competent evidence that right 
hip or right great toe disabilities were incurred in service 
or that arthritis became manifest within one year of 
separation from service.  The Veteran did not complain of 
such conditions on VA examination in November 1977, nor were 
any such conditions diagnosed.  In fact the first medical 
evidence of any of these disabilities is in 1997, many years 
after service.  For service connection to be established by 
continuity of symptomatology there must be competent evidence 
that relates a current condition to that symptomatology.  See 
Savage, 10 Vet. App. at 495-98 (1997).  VA medical 
professionals have reviewed the claims file and opined that 
the disabilities at issue are not due to any incident of 
service.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service- 
connected condition aggravates a nonservice-connected 
disability.  In such case, the veteran will be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

There are two medical opinions of record that the Veteran's 
service-connected low back disability could have caused or 
aggravated his right great toe disability.  A medical opinion 
phrased in terms of "may or may not" or ""could" be related 
to service is an insufficient basis for an award of service 
connection.  Winsett v. West, 11 Vet. App. 420, 424 (1998).

The Veteran genuinely believes that his right great toe and 
right hip disabilities were either incurred in service and/or 
caused or aggravated by his service-connected degenerative 
disc and joint disease of the lumbar and thoracic spine.  He 
is competent to comment on his symptoms.  However, as a 
layperson, lacking in medical training and expertise, he 
cannot provide a competent opinion on a matter as complex as 
the etiology of his right great toe and right hip 
disabilities and his views are of no probative value.  And, 
even if his opinion was entitled to be accorded some 
probative value, they are far outweighed by the detailed 
opinions provided by the VA physicians who reviewed the 
Veteran's claims file and provided sound medical reasons for 
their opinions that the disabilities were the result of age-
related degenerative arthritis, not service or his service-
connected low back disability.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be 
rejected only if found to be mistaken or otherwise deemed not 
credible"); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006)).

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection is 
not warranted.


ORDER

Entitlement to service connection for degenerative arthritis 
of the right great toe is denied.  

Entitlement to service connection for degenerative joint 
changes of the right hip is denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


